          Case 1:21-cv-03475-AJN Document 10 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                    
SOUTHERN DISTRICT OF NEW YORK


 Dilenia Paguada,

                        Plaintiff,
                                                                                21-cv-3475 (AJN)
                –v–
                                                                                      ORDER
 Hella Basics, Inc.,

                        Defendant.



ALISON J. NATHAN, District Judge:

       In light of the Defendant’s failure to answer or appear and the certificate of default

obtained by the Plaintiff, the initial pretrial conference scheduled for August 13, 2021, is

adjourned sine die. The Plaintiff shall move for default judgment by September 3, 2021.


       SO ORDERED.


Dated: July 30, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
